DENIED.
The motion for permission to file a second petition for a rehearing and the petition to file a brief amici curiae misinterpret our decision. The word "universally", as employed in our decision, was not intended to imply that the issue as to whether or not the work involved risk and danger is always one for the jury's determination. We used the word only for the purpose of saying that the evidence in all cases which thus far have been before us was such that the issue as to the risk and danger was one for the jury. Such is also the condition of the record in this case. Nothing said in our previous decision infringes upon the holding in Olds v. Olds, 88 Or. 209,171 P. 1046, which is cited in support of the pending motion.
The motion and the petition is therefore disallowed. *Page 287